                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JASON ANDREW KEEL,

                      Plaintiff,

                     v.                          CAUSE NO.: 3:19-CV-862-PPS-MGG

 ROBERT CARTER, JR., et al.,

                     Defendants.

                                   OPINION AND ORDER

       Jason Andrew Keel, a prisoner without a lawyer, is proceeding on an injunctive

relief claim against Robert Carter, Jr., as the Commissioner of the Indiana Department

of Correction, to obtain the protective measures to which he is entitled under the Eighth

Amendment. ECF 4. Along with his complaint—which alleges that fellow inmates at the

Miami Correctional Facility (MCF) were targeting him for violence due to debts and his

reputation as a snitch—he filed a motion for injunctive relief asking to be placed back in

administrative segregation or protective custody status until his transfer out of MCF

was completed. ECF 3. When the Commissioner subsequently notified the court that

Keel had been transferred to the Branchville Correctional Facility (BCF), I deferred

ruling on the motion until Keel had an opportunity to advise whether this transfer

adequately addressed his immediate safety concerns. ECF 13. Because Keel responded

that he remained in danger despite the transfer and provided some evidence in support

of that contention (ECF 15, 21), I referred the case to United States Magistrate Judge
Michael G. Gotsch, Sr., to conduct an evidentiary hearing and to prepare a report and

recommendation on the motion for a preliminary injunction. ECF 22.

       On November 27, 2019, Judge Gotsch conducted the hearing and heard

testimony from Keel, Kelly Hubert, a unit manager at BCF, and Jack Hendrix, the

executive director of classifications for the Indiana Department of Correction. ECF 31.

Afterwards, Judge Gotsch granted the parties leave to supplement the evidentiary

hearing. The Commissioner presented additional testimony from Kelly Hubert in the

form of an affidavit (ECF 34),1 while Keel filed another motion for preliminary

injunctive relief requesting immediate transfer to any other facility due to fears of

retaliation from staff members (ECF 35).

       Judge Gotsch then issued a report and recommendation, finding that the inmates

at BCF do not pose a substantial risk of harm to Keel whether he remains in restrictive

housing or is released into the general population, and, as such, he recommended that

the motion for injunctive relief (ECF 3) be denied with leave to refile if necessary when

or if he is transferred to another facility. ECF 38. Judge Gotsch also found that the

record contained insufficient evidence to determine whether inmates in another facility

would pose an immediate and substantial risk of harm to Keel; he found that the

evidence suggesting such a threat was speculative and nonconcrete. Id. In making these

findings, Judge Gotsch acknowledged Keel’s history of protective custody and transfers

due to threats from other inmates; however, he relied heavily on the undisputed fact



       1 This document was docketed as a motion to supplement the record. ECF 34. The motion will be
granted to the extent it requests permission to submit the additional evidence.


                                                 2
that Keel is currently not in danger from other inmates while in restrictive housing at

BCF. Id. He also pointed to Keel’s requests to be released from restrictive housing and

into the general population at BCF—which is supported both by admissions during his

testimony when being examined by counsel and by the supplemental documents

submitted by the Commissioner—as evidence that Keel’s claims of being threatened by

inmates upon his arrival at BCF are unreliable. Id. Judge Gotsch noted that, although

Keel maintains that his fear of a transfer to a more violent facility motivated these

requests, his demand to be reclassified to a higher security level (which would likely

result in such a transfer) along with his correspondence to correctional officials

indicating his primary concerns revolved around the deprivation of privileges

associated with restrictive housing, undermines Keel’s position. Id. Finally, Judge

Gotsch credited the attempts of the Indiana Department of Correction to address Keel’s

security concerns throughout the years, including Director Hendrix’s consideration of

why BCF was a good option for Keel at the time he was transferred. Id.

       Keel has now filed a timely objection to the report and recommendation. ECF 39.

Parties may file objections to reports and recommendations within fourteen days. Fed.

R. Civ. P. 72(b)(2). In resolving these objections:

              The district judge must determine de novo any part of the
              magistrate judge’s disposition that has been properly objected to.
              The district judge may accept, reject, or modify the recommended
              disposition; receive further evidence; or return the matter to the
              magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).




                                              3
       Keel raises five separate objections. Before delving into these objections,

however, I must address the scope of the referral and the ultimate issue currently before

me. I referred this case to Judge Gotsch to conduct an evidentiary hearing and to

prepare a report and recommendation on the original motion for preliminary injunction

that was filed in September of 2019. That motion—along with the complaint—requests

protection from other inmates. In particular, recall that Keel was concerned with being

physically assaulted, extorted, robbed, and threatened by other inmates due to his drug

debts and reputation as a snitch. As noted by Judge Gotsch, Keel later did a 180 and

sought injunctive relief for protection from correctional staff at BCF. In his second

submission Keel asserted that he is being retaliated against for allegedly making

threatening statements towards employees of Wexford that resulted in disciplinary

proceedings. These later voiced concerns are materially different than those raised in

both Keel’s original motion and this caused Judge Gotsch to be skeptical of Keel. To the

extent Keel now seeks injunctive relief related to possible retaliation by correctional

staff, that motion will be denied. See Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir.

1997) (“A district court should not issue an injunction when the injunction in question is

not of the same character, and deals with a matter lying wholly outside the issues in the

suit.”); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (“Thus, a party moving for a

preliminary injunction must necessarily establish a relationship between the injury

claimed in the party’s motion and the conduct asserted in the complaint.”).

       Moving on to Keel’s specific objections to Judge Gotsch’s report and

recommendation, I find that they are without merit. Keel begins by objecting to the


                                              4
inclusion of a statement he made that resulted in a conduct report, related disciplinary

proceedings, and his placement in administrative restrictive housing at BCF pending

transfer to a different facility. Specifically, Judge Gotsch notes that Keel admitted he

told medical personnel at BCF, “Man, I’d like to get a gun and shoot up Wexford

employees and the doctor,” although he explained he was not referring to the medical

staff present. ECF 38 at 3. Keel wants this statement and any reference to it in the record

stricken—he filed a separate motion to strike (ECF 40) in addition to his objection. Keel

argues that striking this testimony is appropriate because he protested this line of

questioning during the hearing and because he is currently appealing the disciplinary

proceedings and intends to file a 28 U.S.C. § 2254 petition. Yet Keel does not deny

making the statement, and his written grievances indicate that he has already pled

guilty to the related conduct report. See ECF 34-2 at 2, 11.2 In all events, whether Keel’s

appeal is successful—and whether Keel is indeed guilty of the charged conduct

offense—has little bearing on the ultimate question of whether he is currently in danger

such that I need to issue a preliminary injunction to prevent him from being harmed by

other inmates. The undisputed facts remain: (1) officials placed Keel in administrative

restrictive housing at BCF; and (2) he is not in danger from other inmates while there.

Why they did so does not change the determination of whether a preliminary injunction

is warranted under these circumstances. What’s more, there is no basis for striking this

statement in the instant civil proceeding when all it does is duplicate information that



       2   These grievances were submitted by the Commissioner as supplemental evidence following the
hearing.


                                                   5
has already been admitted as evidence in a different proceeding and it provides context

for the housing determinations made by the officials at BCF.

        Keel also objects to the phrasing in Judge Gotsch’s order regarding the lack of

privileges afforded to inmates in administrative restrictive housing. In his report and

recommendation, Judge Gotsch notes that Keel testified he is “deprived of privileges

afforded to the general population, including commissary, tablet devices, a wider range

of clothing, and more access to telephones.” ECF 38 at 3. Keel claims that he only

testified to those things in a general sense as to the practices at BCF, “[n]ot that I did not

have them.” ECF 39 at 2. But the correspondence written to correctional officials by

Keel, which was provided to the court by the Commissioner, supports Judge Gotsch’s

interpretation of Keel’s testimony—that is to say, Keel’s primary reason for wishing to

be removed from restrictive housing and placed into the general population at BCF3

centered on the lack of privileges and his perception of being punished rather than any

specific safety concerns. See ECF 38 at 3, 6-7; see also ECF 34-2. Combined, this evidence

undermines Keel’s credibility regarding his claims that inmates at BCF have threatened

him and that he only requested to remain at BCF in general population out of fear of

being transferred to a more violent facility. Accordingly, I agree with Judge Gotsch’s

interpretation of the testimony in question and note that, on this record, it can’t be said




        3 Keel does not dispute that he sent department officials a letter on November 3, 2019, asking to

remain at BCF and be placed in the general population. See ECF 38 at 3; see also State’s Exhibit B, entered
into evidence at the hearing.


                                                     6
that inmates would pose a substantial risk of harm to Keel if he is released into the

general population at BCF.

       Keel’s third and fourth objections deal with his interpretation of Director

Hendrix’s testimony. Keel takes issue with Judge Gotsch’s determination that Director

Hendrix meaningfully considered Keel’s best interests when he was transferred to BCF.

Keel argues that Director Hendrix had “nothing to do with which prison I went to” and

that the transfer could have been to the Westville Correctional Facility if a bed in

protective custody was available there. ECF 39 at 2–3. Contrary to Keel’s assertions, a

review of the rough transcript from the hearing shows that Director Hendrix

specifically testified that he made the final decision to transfer Keel from MCF to BCF,

and he provided detailed reasons as to why BCF would be a good fit for Keel. The fact

that staff at MCF recommended transfer for monitoring/protective custody and noted

that the transfer was pending as of July 16, 2019 (see ECF 1-1 at 5–7), does not, as Keel

suggests, serve to undermine Director Hendrix’s testimony regarding his review and

consideration of Keel’s placement needs. The bottom line remains—Keel was

transferred from MCF to BCF, Director Hendrix was instrumental in that decision, and

Keel is not currently in danger there. Thus, Keel’s objections are unfounded.

       Finally, Keel objects generally to the discussion about his requests for protective

custody stating, “they are saying I did not ask for P.C. And that because I did not ask

for it, then I should not get it.” ECF 39 at 3. However, Judge Gotsch’s report and

recommendation states that Keel has not requested protective custody since arriving at

BCF, not that he never requested it. Following the hearing, the Commissioner submitted


                                             7
supplemental documentation establishing that no new written requests for protective

custody have been found in either the physical or electronic files maintained by BCF

since Keel’s arrival there. See ECF 34-1; ECF 34-2. Rather, as outlined above, Keel has

requested to be placed back into the general population at BCF. He has provided no

evidence to the contrary in his responses.4

        In any event, the question before me is not whether Keel must be permanently

placed in protective custody at some undetermined point in the future but, rather,

whether Keel is currently in danger of suffering irreparable harm—specifically at the

hands of other inmates—prior to the ultimate resolution of this lawsuit without

immediate court intervention. Judge Gotsch’s report and recommendation summarizes

the relevant evidence and analyzes it pursuant to the correct standard. His findings that

Keel is not currently in danger from other inmates while in administrative restrictive

housing at BCF and that inmates will not pose a substantial risk of harm to Keel if he is

released into general population at BCF are well-supported. Moreover, I agree that the

record contains insufficient evidence to warrant preliminary injunctive relief based on a

possible transfer to another facility. It’s true that Keel has presented documents

suggesting he may be transferred to the Westville Correctional Facility at some point in

the future and that he had complained about threats of violence from other inmates




         4 In fact, in his second motion for preliminary injunctive relief, which was filed after the

evidentiary hearing, Keel states, “[t]here was no need to request for protective custody while in RHU
here at BCF.” ECF 35-1 at 4.


                                                    8
there roughly two years ago (see generally ECF 21, ECF 21-1).5 However, it remains to be

seen where Keel would be placed within that facility (if he is indeed transferred), and

the risk of being subjected to harm by inmates who may or may not even be located

there anymore is speculative and nonconcrete. See Brown v. Budz, 398 F.3d 904, 911, 913

(7th Cir. 2005) (a “generalized risk of violence” is not enough; rather, substantial risks

are ones that are “so great that they are almost certain to materialize if nothing is

done”); see also Wilson v. Ryker, 451 F. App’x 588, 589 (7th Cir. 2011) (“The conditions

presenting the risk must be sure or very likely to cause needless suffering, and give rise

to sufficiently imminent dangers.”) (cleaned up). Thus, based on the record before me, I

must deny Keel’s request for preliminary injunctive relief.

        Accordingly, the court:

        (1) GRANTS the motion to supplement the record to the evidentiary hearing

(ECF 34);

        (2) DENIES the motion to strike (ECF 40);

        (3) OVERRULES the objections to the report and recommendation (ECF 39);

        (4) ADOPTS the report and recommendation (ECF 38) in its entirety;

        (5) DENIES the original motion for a preliminary injunction (ECF 3) with leave to

refile, if necessary, upon Jason Andrew Keel’s transfer to a different facility;

        (6) DENIES the second motion for a preliminary injunction (ECF 35); and

        (7) DENIES AS MOOT the motion to rule (ECF 45).



        5Keel was transferred out of the Westville Correctional Facility in March of 2018 and has not
returned since then. ECF 21-1 at 110.


                                                    9
SO ORDERED on January 27, 2020.

                                       /s/ Philip P. Simon
                                       PHILIP P. SIMON, JUDGE
                                       UNITED STATES DISTRICT COURT




                                  10
